
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


PRECISION CASTPARTS CORP.

2001 STOCK INCENTIVE PLAN, AS AMENDED


        1.    Purpose.    The purpose of this 2001 Stock Incentive Plan (the
"Plan") is to enable Precision Castparts Corp. (the "Company") to attract and
retain the services of (i) selected employees, officers and directors of the
Company or any parent or subsidiary of the Company and (ii) selected nonemployee
agents, consultants, advisers and independent contractors of the Company or any
parent or subsidiary of the Company. For purposes of this Plan, a person is
considered to be employed by or in the service of the Company if the person is
employed by or in the service of any entity (the "Employer") that is either the
Company or a parent or subsidiary of the Company. As used in this Section 1, the
term "subsidiary" shall include corporations, limited liability companies,
partnerships or other entities directly or indirectly controlled by the Company.

        2.    Shares Subject to the Plan.    Subject to adjustment as provided
below and in Section 9, the shares to be offered under the Plan shall consist of
Common Stock of the Company, and the total number of shares of Common Stock that
may be issued under the Plan shall be 1,500,000 shares. If an option or stock
appreciation right granted under the Plan expires, terminates or is canceled,
the unissued shares subject to that option or stock appreciation right shall
again be available under the Plan. If shares awarded as a bonus pursuant to
Section 7 or sold pursuant to Section 8 under the Plan are forfeited to or
repurchased by the Company, the number of shares forfeited or repurchased shall
again be available under the Plan. If restricted stock units awarded under
Section 8 are cancelled or forfeited, any shares of Common Stock deliverable in
connection with such restricted stock units shall again be available under the
Plan.

        3.    Effective Date and Duration of Plan.    

        3.1    Effective Date.    The Plan shall become effective as of May 24,
2001. No Incentive Stock Option (as defined in Section 5 below) granted under
the Plan shall become exercisable, however, until the Plan is approved by the
affirmative vote of the holders of a majority of the shares of Common Stock
represented at a shareholders meeting at which a quorum is present or by means
of consent resolutions, and the exercise of any Incentive Stock Options granted
under the Plan before approval shall be conditioned on and subject to that
approval. Subject to this limitation, options and stock appreciation rights may
be granted and shares may be awarded as bonuses or sold under the Plan at any
time after the effective date and before termination of the Plan.

        3.2    Duration.    The Plan shall continue in effect until all shares
available for issuance under the Plan have been issued and all restrictions on
the shares have lapsed. The Board of Directors may suspend or terminate the Plan
at any time except with respect to options and shares subject to restrictions
then outstanding under the Plan. Termination shall not affect any outstanding
options, restricted stock units or any right of the Company to repurchase shares
or the forfeitability of shares issued under the Plan.

        4.    Administration.    

        4.1    Board of Directors.    The Plan shall be administered by the
Board of Directors of the Company, which shall determine and designate the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Board of Directors may adopt and amend rules and regulations relating to
administration of the Plan, advance the lapse of any waiting period, accelerate
any exercise date, waive or modify any restriction applicable to shares (except
those restrictions imposed by law) and make all other determinations in the
judgment of the Board of Directors necessary or desirable for the administration
of the Plan. The interpretation and construction of the provisions of the Plan
and related agreements by the Board of Directors shall be final and conclusive.
The Board of Directors may correct any defect or supply any omission or
reconcile any inconsistency in the Plan

--------------------------------------------------------------------------------



or in any related agreement in the manner and to the extent it deems expedient
to carry the Plan into effect, and the Board of Directors shall be the sole and
final judge of such expediency.

        4.2    Committee.    The Board of Directors may delegate to any
committee of the Board of Directors (the "Committee") any or all authority for
administration of the Plan. If authority is delegated to the Committee, all
references to the Board of Directors in the Plan shall mean and relate to the
Committee, except (i) as otherwise provided by the Board of Directors and
(ii) that only the Board of Directors may amend or terminate the Plan as
provided in Sections 3 and 10.

        4.3    Officers.    The Board of Directors may delegate to any officer
or officers of the Company authority to grant awards under the Plan, subject to
any restrictions imposed by the Board of Directors.

        5.    Types of Awards, Eligibility, Limitations.    The Board of
Directors may, from time to time, take the following actions, separately or in
combination, under the Plan: (i) grant Incentive Stock Options, as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code"), as
provided in Sections 6.1 and 6.2; (ii) grant options other than Incentive Stock
Options ("Non-Statutory Stock Options") as provided in Sections 6.1 and 6.3;
(iii) grant stock appreciation rights as provided in Section 6.4; (iv) award
stock bonuses as provided in Section 7; (v) sell shares subject to restrictions
as provided in Section 8.1; and (vi) grant restricted stock units as provided in
Section 8.2. Awards may be made to employees, including employees who are
officers or directors, and to other individuals described in Section 1 selected
by the Board of Directors; provided, however, that (i) only employees of the
Company or any parent or subsidiary of the Company (as defined in subsections
424(e) and 424(f) of the Code) are eligible to receive Incentive Stock Options
under the Plan, and (ii) the Company shall not issue or sell more than
20 percent of the shares reserved for issuance under the Plan as stock bonuses
as provided in Section 7 or shares issued as restricted stock or in connection
with restricted stock units as provided in Section 8, aggregating for purposes
of this limitation all shares issued under Section 7 and Section 8. The Board of
Directors shall select the individuals to whom awards shall be made and shall
specify the action taken with respect to each individual to whom an award is
made. At the discretion of the Board of Directors, an individual may be given an
election to surrender an award in exchange for the grant of a new award. No
employee may be granted options or stock appreciation rights for more than an
aggregate of 500,000 shares of Common Stock in the calendar year in which the
employee is hired or 300,000 shares of Common Stock in any other calendar year.

        6.    Stock Options; Stock Appreciation Rights.    

        6.1    General Rules Relating to Options.    

        6.1-1    Terms of Grant.    The Board of Directors may grant options
under the Plan. With respect to each option grant, the Board of Directors shall
determine the number of shares subject to the option, the exercise price, the
period of the option, the time or times at which the option may be exercised and
whether the option is an Incentive Stock Option or a Non-Statutory Stock Option.
At the time of the grant of an option or at any time thereafter, the Board of
Directors may provide that an optionee who exercised an option with Common Stock
of the Company shall automatically receive a new option to purchase additional
shares equal to the number of shares surrendered and may specify the terms and
conditions of such new options.

        6.1-2    Nontransferability.    Each Incentive Stock Option and, unless
otherwise determined by the Board of Directors, each other option granted under
the Plan by its terms (i) shall be nonassignable and nontransferable by the
optionee, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or

2

--------------------------------------------------------------------------------






country of the optionee's domicile at the time of death, and (ii) during the
optionee's lifetime, shall be exercisable only by the optionee.

        6.1-3    Payment on Exercise.    Unless the Board of Directors
determines otherwise, on or before the date specified for completion of the
purchase of shares pursuant to an option exercise, the optionee must pay the
Company the full purchase price of those shares in cash or by check or, with the
consent of the Board of Directors, in whole or in part, in Common Stock of the
Company valued at fair market value, restricted stock or other contingent awards
denominated in either stock or cash, promissory notes and other forms of
consideration. Unless otherwise determined by the Board of Directors, any Common
Stock provided in payment of the purchase price must have been previously
acquired and held by the optionee for at least six months. The fair market value
of Common Stock provided in payment of the purchase price shall be the closing
price of the Common Stock last reported before the time payment in Common Stock
is made or, if earlier, committed to be made, if the Common Stock is publicly
traded, or another value of the Common Stock as specified by the Board of
Directors. No shares shall be issued until full payment for the shares has been
made, including all amounts owed for tax withholding. With the consent of the
Board of Directors, an optionee may request the Company to apply automatically
the shares to be received upon the exercise of a portion of a stock option (even
though stock certificates have not yet been issued) to satisfy the purchase
price for additional portions of the option.

        6.1-4    Limitations on Grants to Non-Exempt Employees.    Unless
otherwise determined by the Board of Directors, if an employee of the Company or
any parent or subsidiary of the Company is a non-exempt employee subject to the
overtime compensation provisions of Section 7 of the Fair Labor Standards Act
(the "FLSA"), any option granted to that employee shall be subject to the
following restrictions: (i) the option price shall be at least 100 percent of
the fair market value, as described in Section 6.3-1, of the Common Stock
subject to the option on the date it is granted; and (ii) the option shall not
be exercisable until at least six months after the date it is granted; provided,
however, that this six-month restriction on exercisability will cease to apply
if the employee dies, becomes disabled or retires, there is a change in
ownership of the Company, or in other circumstances permitted by regulation, all
as prescribed in Section 7(e)(8)(B) of the FLSA.

        6.2    Incentive Stock Options.    Incentive Stock Options shall be
subject to the following additional terms and conditions:

        6.2-1    Limitation on Amount of Grants.    If the aggregate fair market
value of stock (determined as of the date the option is granted) for which
Incentive Stock Options granted under this Plan (and any other stock incentive
plan of the Company or its parent or subsidiary corporations, as defined in
subsections 424(e) and 424(f) of the Code) are exercisable for the first time by
an employee during any calendar year exceeds $100,000, the portion of the option
or options not exceeding $100,000, to the extent of whole shares, will be
treated as an Incentive Stock Option and the remaining portion of the option or
options will be treated as a Non-Statutory Stock Option. The preceding sentence
will be applied by taking options into account in the order in which they were
granted. If, under the $100,000 limitation, a portion of an option is treated as
an Incentive Stock Option and the remaining portion of the option is treated as
a Non-Statutory Stock Option, unless the optionee designates otherwise at the
time of exercise, the optionee's exercise of all or a portion of the option will
be treated as the exercise of the Incentive Stock Option portion of the option
to the full extent permitted under the $100,000 limitation. If an optionee
exercises an option that is treated as in part an Incentive Stock Option and in
part a Non-Statutory Stock Option, the Company will designate the portion of the
stock acquired pursuant to the exercise of the Incentive Stock Option

3

--------------------------------------------------------------------------------



portion as Incentive Stock Option stock by issuing a separate certificate for
that portion of the stock and identifying the certificate as Incentive Stock
Option stock in its stock records.

        6.2-2    Limitations on Grants to 10 Percent Shareholders.    An
Incentive Stock Option may be granted under the Plan to an employee possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or any parent or subsidiary (as defined in subsections 424(e) and
424(f) of the Code) only if the option price is at least 110 percent of the fair
market value, as described in Section 6.2-4, of the Common Stock subject to the
option on the date it is granted and the option by its terms is not exercisable
after the expiration of five years from the date it is granted.

        6.2-3    Duration of Options.    Subject to Sections 6.5-1, 6.5-2 and
6.2-2, Incentive Stock Options granted under the Plan shall continue in effect
for the period fixed by the Board of Directors, except that by its terms no
Incentive Stock Option shall be exercisable after the expiration of 10 years
from the date it is granted.

        6.2-4    Option Price.    The option price per share shall be determined
by the Board of Directors at the time of grant. Except as provided in
Section 6.2-2, the option price shall not be less than 100 percent of the fair
market value of the Common Stock covered by the Incentive Stock Option at the
date the option is granted. The fair market value shall be the closing price of
the Common Stock last reported before the time the option is granted, if the
stock is publicly traded, or another value of the Common Stock as specified by
the Board of Directors.

        6.2-5    Limitation on Time of Grant.    No Incentive Stock Option shall
be granted on or after the tenth anniversary of the last action by the Board of
Directors adopting the Plan or approving an increase in the number of shares
available for issuance under the Plan, which action was subsequently approved
within 12 months by the shareholders.

        6.2-6    Early Dispositions.    If within two years after an Incentive
Stock Option is granted or within 12 months after an Incentive Stock Option is
exercised, the optionee sells or otherwise disposes of Common Stock acquired on
exercise of the Option, the optionee shall within 30 days of the sale or
disposition notify the Company in writing of (i) the date of the sale or
disposition, (ii) the amount realized on the sale or disposition and (iii) the
nature of the disposition (e.g., sale, gift, etc.).

        6.3    Non-Statutory Stock Options.    Non-Statutory Stock Options shall
be subject to the following terms and conditions, in addition to those set forth
in Section 6.1 above:

        6.3-1    Option Price.    The option price for Non-Statutory Stock
Options shall be determined by the Board of Directors at the time of grant, and
shall not be less than 100 percent of the fair market value of the Common Stock
covered by the Non-Statutory Stock Option at the date the option is granted. The
fair market value shall be the closing price of the Common Stock last reported
before the time the option is granted, the lowest reported sale price on the
date of grant, or another value of the Common Stock as specified by the Board of
Directors.

        6.3-2    Duration of Options.    Non-Statutory Stock Options granted
under the Plan shall continue in effect for the period fixed by the Board of
Directors, except that by its terms no Non-Statutory Stock Option shall be
exercisable after the expiration of 10 years from the date it is granted.

        6.4    Stock Appreciation Rights.    

        6.4-1    Grant.    Stock appreciation rights may be granted under the
Plan by the Board of Directors, subject to such rules, terms, and conditions as
the Board of Directors prescribes.

4

--------------------------------------------------------------------------------



With respect to any stock options granted after [the date of board approval of
this amended plan], the Board of Directors may provide that at a later date
stock appreciation rights may be granted in substitution for stock options
granted under the Plan. With respect to each grant, the Board shall determine
the number of shares subject to the stock appreciation right, the period of the
stock appreciation right, and the time or times at which the stock appreciation
right may be exercised. Stock appreciation rights shall continue in effect for
the period fixed by the Board of Directors except that by its terms no stock
appreciation right shall be exercisable after the expiration of 10 years from
the date it is granted.

        6.4-2    Stock Appreciation Rights Granted in Connection with
Options.    If a stock appreciation right is granted in connection with an
option, the stock appreciation right shall be exercisable only to the extent and
on the same conditions that the related option could be exercised. Upon exercise
of a stock appreciation right, any option or portion thereof to which the stock
appreciation right relates terminates. If a stock appreciation right is granted
in connection with an option, upon exercise of the option, the stock
appreciation right or portion thereof to which the grant relates terminates.

        6.4-3    Exercise.    Each stock appreciation right shall entitle the
holder, upon exercise, to receive from the Company in exchange therefor an
amount equal in value to the excess of the fair market value on the date of
exercise of one share of Common Stock of the Company over its fair market value
on the date of grant (or, in the case of a stock appreciation right granted in
connection with an option, the option price per share under the option to which
the stock appreciation right relates), multiplied by the number of shares
covered by the stock appreciation right or the option, or portion thereof, that
is surrendered. No stock appreciation right shall be exercisable at a time that
the amount determined under this subparagraph is negative. Payment by the
Company upon exercise of a stock appreciation right shall be made in Common
Stock valued at fair market value. For this purpose, the fair market value of
the Common Stock shall be the closing price of the Common Stock last reported
before the time of exercise, or such other value of the Common Stock as
specified by the Board of Directors.

        6.4-4    Fractional Shares.    No fractional shares shall be issued upon
exercise of a stock appreciation right. In lieu thereof, cash may be paid in an
amount equal to the value of the fraction or, if the Board of Directors shall
determine, the number of shares may be rounded downward to the next whole share.

        6.4-5    Nontransferability.    Each stock appreciation right granted in
connection with an Incentive Stock Option and, unless otherwise determined by
the Board of Directors, each other stock appreciation right granted under the
Plan by its terms shall be nonassignable and nontransferable by the holder,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the holder's domicile at the
time of death, and each stock appreciation right by its terms shall be
exercisable during the holder's lifetime only by the holder.

        6.5    Exercise of Options and Stock Appreciation Rights    

        6.5-1    Exercise.    Except as provided in Section 6.5-2 or as
determined by the Board of Directors, no option or stock appreciation right
granted under the Plan may be exercised unless at the time of exercise the
holder is employed by or in the service of the Company and shall have been so
employed or provided such service continuously since the date the option or
stock appreciation right was granted. Except as provided in Sections 6.5-2 and
9, options and stock appreciation rights granted under the Plan may be exercised
from time to time over the period stated in each option or stock appreciation
right in amounts and at times prescribed by the Board of Directors, provided
that options and stock appreciation rights may not be exercised for fractional
shares. Unless otherwise determined by the Board of Directors,

5

--------------------------------------------------------------------------------



if a holder does not exercise an option or stock appreciation right in any one
year for the full number of shares to which the holder is entitled in that year,
the holder's rights shall be cumulative and the holder may acquire those shares
in any subsequent year during the term of the option or stock appreciation
right.

        6.5-2    Termination of Employment or Service.    

        6.5-2(a)    General Rule.    Unless otherwise determined by the Board of
Directors, if a holder's employment or service with the Company terminates for
any reason other than because of total disability, death or, in the case of
Nonstatutory Stock Options or stock appreciation rights, bona fide early
retirement, as provided in Sections 6.5-2(b), (c) and (d), his or her option or
stock appreciation right may be exercised at any time before the expiration date
of the option or stock appreciation right or the expiration of 3 months
(6 months in the case of Nonstatutory Stock Options or stock appreciation
rights) after the date of termination, whichever is the shorter period, but only
if and to the extent the holder was entitled to exercise the option or stock
appreciation right at the date of termination.

        6.5-2(b)    Termination Because of Total Disability.    Unless otherwise
determined by the Board of Directors, if a holder's employment or service with
the Company terminates because of total disability, his or her option or stock
appreciation right may be exercised at any time before the expiration date of
the option or stock appreciation right or before the date 3 months after the
date of termination (6 months in the case of Nonstatutory Stock Options or stock
appreciation rights), whichever is the shorter period, but only if and to the
extent the holder was entitled to exercise the option or stock appreciation
right at the date of termination. The term "total disability" means a medically
determinable mental or physical impairment that is expected to result in death
or has lasted or is expected to last for a continuous period of 12 months or
more and that, in the opinion of the Company and two independent physicians,
causes the holder to be unable to perform his or her duties as an employee,
director, officer or consultant of the Employer and unable to be engaged in any
substantial gainful activity. Total disability shall be deemed to have occurred
on the first day after the two independent physicians have furnished their
written opinion of total disability to the Company and the Company has reached
an opinion of total disability.

        6.5-2(c)    Termination Because of Death.    Unless otherwise determined
by the Board of Directors, if a holder dies while employed by or providing
service to the Company, his or her option or stock appreciation right may be
exercised at any time before the expiration date of the option or stock
appreciation right or before the date 12 months after the date of death,
whichever is the shorter period, but only if and to the extent the holder was
entitled to exercise the option or stock appreciation right at the date of death
and only by the person or persons to whom the holder's rights under the option
or stock appreciation right shall pass by the holder's will or by the laws of
descent and distribution of the state or country of domicile at the time of
death.

        6.5-2(d)    Termination Upon Retirement at Normal Retirement Age or at
Bona Fide early Retirement.    In the event the employment of a holder by the
Company or by any subsidiary of the Company is terminated by retirement at
normal retirement age as defined under the provisions of the Company's
Retirement Plan or under conditions of bona fide early retirement, any
Non-Statutory Stock Option or stock appreciation right may be exercised at any
time prior to its expiration date or the expiration of twelve months after the
date of such termination of employment, whichever is the shorter period, but
only if and to the extent the holder was entitled to exercise the option or
stock appreciation right on the date of such termination.

6

--------------------------------------------------------------------------------






        6.5-2(e)    Amendment of Exercise Period Applicable to
Termination.    The Board of Directors may at any time extend the 3-month,
6-month and 12-month exercise periods any length of time not longer than the
original expiration date of the option or stock appreciation right. The Board of
Directors may at any time increase the portion of an option or stock
appreciation right that is exercisable, subject to terms and conditions
determined by the Board of Directors.

        6.5-2(f)    Failure to Exercise Option or Stock Appreciation
Right.    To the extent that the option or stock appreciation right of any
deceased holder or any holder whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to the option or stock appreciation right shall cease and terminate.

        6.5-2(g)    Leave of Absence.    Absence on leave approved by the
Employer or on account of illness or disability shall not be deemed a
termination or interruption of employment or service. Unless otherwise
determined by the Board of Directors, vesting of options and stock appreciation
rights shall continue during a medical, family or military leave of absence,
whether paid or unpaid, and vesting of options and stock appreciation rights
shall be suspended during any other unpaid leave of absence.

        6.5-3    Notice of Exercise.    Unless the Board of Directors determines
otherwise, shares may be acquired pursuant to an option or stock appreciation
right granted under the Plan only upon the Company's receipt of written notice
from the holder of the holder's binding commitment to purchase shares,
specifying the number of shares the holder desires to acquire under the option
or stock appreciation right and the date on which the holder agrees to complete
the transaction, and, if required to comply with the Securities Act of 1933,
containing a representation that it is the holder's intention to acquire the
shares for investment and not with a view to distribution.

        6.5-4    Tax Withholding.    Each holder who has exercised an option or
stock appreciation right shall, immediately upon notification of the amount due,
if any, pay to the Company in cash or by check amounts necessary to satisfy any
applicable federal, state and local tax withholding requirements. If additional
withholding is or becomes required (as a result of exercise of an option or
stock appreciation right or as a result of disposition of shares acquired
pursuant to exercise of an option or stock appreciation right) beyond any amount
deposited before delivery of the certificates, the holder shall pay such amount,
in cash or by check, to the Company on demand. If the holder fails to pay the
amount demanded, the Company or the Employer may withhold that amount from other
amounts payable to the holder, including salary, subject to applicable law. With
the consent of the Board of Directors, a holder may satisfy this obligation, in
whole or in part, by instructing the Company to withhold from the shares to be
issued upon exercise or by delivering to the Company other shares of Common
Stock; provided, however, that the number of shares so withheld or delivered in
connection with an option exercise shall not exceed the minimum amount necessary
to satisfy the required withholding obligation.

        6.5-5    Reduction of Reserved Shares.    Upon the exercise of an option
or stock appreciation right, the number of shares reserved for issuance under
the Plan shall be reduced by the number of shares issued upon exercise of the
option or stock appreciation right.

        7.    Stock Bonuses.    The Board of Directors may award shares under
the Plan as stock bonuses. Shares awarded as a bonus shall be subject to the
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with any other restrictions determined by the
Board of Directors. The Board of Directors may require the recipient to sign an
agreement as a condition of the award, but may not require the recipient to pay
any monetary consideration other than amounts necessary to

7

--------------------------------------------------------------------------------



satisfy tax withholding requirements. The agreement may contain any terms,
conditions, restrictions, representations and warranties required by the Board
of Directors. The certificates representing the shares awarded shall bear any
legends required by the Board of Directors. The Company may require any
recipient of a stock bonus to pay to the Company in cash or by check upon demand
amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements. If the recipient fails to pay the amount demanded, the
Company or the Employer may withhold that amount from other amounts payable to
the recipient, including salary, subject to applicable law. With the consent of
the Board of Directors, a recipient may satisfy this obligation, in whole or in
part, by instructing the Company to withhold from any shares to be issued or by
delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation. Upon the
issuance of a stock bonus, the number of shares reserved for issuance under the
Plan shall be reduced by the number of shares issued, less the number of shares
withheld or delivered to satisfy withholding obligations.

        8.    Restricted Stock; Restricted Stock Units.    

        8.1    Restricted Stock.    The Board of Directors may issue shares
under the Plan for any consideration (including promissory notes and services)
determined by the Board of Directors. Shares issued under the Plan shall be
subject to the terms, conditions and restrictions determined by the Board of
Directors. The restrictions may include restrictions concerning transferability,
repurchase by the Company and forfeiture of the shares issued, together with any
other restrictions determined by the Board of Directors. All Common Stock issued
pursuant to this Section 8 shall be subject to a purchase agreement, which shall
be executed by the Company and the prospective purchaser of the shares before
the delivery of certificates representing the shares to the purchaser. The
purchase agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors.

        8.2    Restricted Stock Units.    The Board of Directors may grant
restricted stock units under the Plan, including restricted stock units or
deferred stock units that provide for delivery of Common Stock, cash or property
at a later date. Restricted stock units are awards valued in whole or part by
reference to, or otherwise based on, shares of Common Stock, and may give the
participant the right to receive Common Stock at a later delivery date.
Restricted stock units may be granted for any consideration (including
promissory notes and services) determined by the Board of Directors. Restricted
stock unit awards may be paid in shares of Common Stock, cash or any other forms
of property as the Board of Directors shall determine. Subject to the provisions
of the Plan, the Board of Directors shall determine the participants to whom
awards shall be made, the number of shares to be granted pursuant to or by
reference to such awards, the time or times at which Common Stock, cash or other
property may be delivered pursuant to the restricted stock units, any provisions
regarding deferral of delivery of the Common Stock, including deferrals, at the
election of the participants, and all other terms, conditions and restrictions
of the awards, including the effect, if any, on the awards of any dividends on
the underlying stock. Unless otherwise determined by the Board of Directors,
each restricted stock unit granted under the Plan, and all shares of Common
Stock subject to such unit, by its terms shall, prior to the delivery date
applicable to the award, be nonassignable and nontransferable by the
participant, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or country of the participant's
domicile at the date of death.

        8.3    Other Provisions.    The certificates representing shares of
restricted stock or shares issued in connection with restricted stock units
shall bear any legends required by the Board of Directors. The Company may
require any participant receiving restricted stock or restricted stock units to
pay to the Company in cash or by check upon demand amounts necessary to satisfy
any applicable federal, state or local tax withholding requirements. If the
participant fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable

8

--------------------------------------------------------------------------------






to the participant, including salary, subject to applicable law. With the
consent of the Board of Directors, a participant may satisfy this obligation, in
whole or in part, by instructing the Company to withhold from any shares to be
issued or by delivering to the Company other shares of Common Stock; provided,
however, that the number of shares so withheld or delivered shall not exceed the
minimum amount necessary to satisfy the required withholding obligation. Upon
the issuance of restricted stock or the issuance of stock in connection with
restricted stock units, the number of shares reserved for issuance under the
Plan shall be reduced by the number of shares issued, less the number of shares
withheld or delivered to satisfy withholding obligations.

        9.    Changes in Capital Structure.    

        9.1    Stock Splits, Stock Dividends.    If the outstanding Common Stock
of the Company is hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan and in all other share amounts set forth in the Plan. In
addition, the Board of Directors shall make appropriate adjustment in the number
and kind of shares as to which outstanding options and stock appreciation
rights, or portions thereof then unexercised, shall be exercisable, so that the
holder's proportionate interest before and after the occurrence of the event is
maintained. Notwithstanding the foregoing, the Board of Directors shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the Board of
Directors. Any such adjustments made by the Board of Directors shall be
conclusive.

        9.2    Mergers, Reorganizations, Etc.    In the event of a merger,
consolidation, plan of exchange, acquisition of property or stock, split-up,
split-off, spin-off, reorganization or liquidation to which the Company is a
party or any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company (each, a "Transaction"), the Board of Directors shall, in its sole
discretion (i) make any adjustment to the number and kind of shares of stock
deliverable upon any Transaction affecting the stock issuable in connection with
any restricted stock units and (ii) to the extent possible under the structure
of the Transaction, select one or more of the following alternatives for
treating outstanding options and stock appreciation rights under the Plan:

        9.2-1 Outstanding options and stock appreciation rights shall remain in
effect in accordance with their terms.

        9.2-2 Outstanding options and stock appreciation rights shall be
converted into options and stock appreciation rights to purchase stock in one or
more of the corporations, including the Company, that are the surviving or
acquiring corporations in the Transaction. The amount, type of securities
subject thereto and exercise price of the converted options and stock
appreciation rights shall be determined by the Board of Directors of the
Company, taking into account the relative values of the companies involved in
the Transaction and the exchange rate, if any, used in determining shares of the
surviving corporation(s) to be held by holders of shares of the Company
following the Transaction. Unless otherwise determined by the Board of
Directors, the converted options and stock appreciation rights shall be vested
only to the extent that the vesting requirements relating to options granted
hereunder have been satisfied.

        9.2-3 The Board of Directors shall provide a period of 30 days or less
before the completion of the Transaction during which outstanding options and
stock appreciation rights may be exercised to the extent then exercisable, and
upon the expiration of that period, all unexercised options and stock
appreciation rights shall immediately terminate. The Board of

9

--------------------------------------------------------------------------------






Directors may, in its sole discretion, accelerate the exercisability of options
and stock appreciation rights so that they are exercisable in full during that
period.

        9.3    Dissolution of the Company.    In the event of the dissolution of
the Company, options and stock appreciation rights shall be treated in
accordance with Section 9.2-3.

        9.4    Rights Issued by Another Corporation.    The Board of Directors
may also grant options, stock appreciation rights and stock bonuses and issue
restricted stock and restricted stock units under the Plan with terms,
conditions and provisions that vary from those specified in the Plan, provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights, stock bonuses,
restricted stock and restricted stock units granted, awarded or issued by
another corporation and assumed or otherwise agreed to be provided for by the
Company pursuant to or by reason of a Transaction.

        10.    Amendment of the Plan.    The Board of Directors may at any time
modify or amend the Plan in any respect. Except as provided in Sections 6.4 and
9 however, no change in an award already granted shall be made without the
written consent of the holder of the award if the change would adversely affect
the holder.

        11.    Approvals.    The Company's obligations under the Plan are
subject to the approval of state and federal authorities or agencies with
jurisdiction in the matter. The Company will use its best efforts to take steps
required by state or federal law or applicable regulations, including rules and
regulations of the Securities and Exchange Commission and any stock exchange on
which the Company's shares may then be listed, in connection with the grants
under the Plan. The foregoing notwithstanding, the Company shall not be
obligated to issue or deliver Common Stock under the Plan if such issuance or
delivery would violate state or federal securities laws.

        12.    Employment and Service Rights.    Nothing in the Plan or any
award pursuant to the Plan shall (i) confer upon any employee any right to be
continued in the employment of an Employer or interfere in any way with the
Employer's right to terminate the employee's employment at will at any time, for
any reason, with or without cause, or to decrease the employee's compensation or
benefits, or (ii) confer upon any person engaged by an Employer any right to be
retained or employed by the Employer or to the continuation, extension, renewal
or modification of any compensation, contract or arrangement with or by the
Employer.

        13.    Rights as a Shareholder.    The recipient of any award under the
Plan shall have no rights as a shareholder with respect to any shares of Common
Stock until the date the recipient becomes the holder of record of those shares.
Except as otherwise expressly provided in the Plan, no adjustment shall be made
for dividends or other rights for which the record date occurs before the date
the recipient becomes the holder of record.

        14.    Foreign Qualified Grants.    Awards under the Plan may be granted
to such officers and employees of the Company and its subsidiaries and such
other persons described in paragraph 1 residing in foreign jurisdictions as the
Board of Directors may determine from time to time. The Board of Directors may
adopt such supplements to the Plan as may be necessary to comply with the
applicable laws of such foreign jurisdictions and to afford participants
favorable treatment under such laws; provided, however, that no award shall be
granted under any such supplement with terms which are more beneficial to the
participants than the terms permitted by the Plan.

Adopted: May 24, 2001
Amended: May 19, 2004

10

--------------------------------------------------------------------------------






QuickLinks


PRECISION CASTPARTS CORP. 2001 STOCK INCENTIVE PLAN, AS AMENDED
